As filed with the Securities and Exchange Commission on February 26, 2016 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05339) Concorde Funds, Inc (Exact name of registrant as specified in charter) 1000 Three Lincoln Centre 5reeway LB3 Dallas, TX 75240-2650 (Address of principal executive offices) (Zip code) Gary B. Wood 1000 Three Lincoln Centre, 5reeway LB3, Dallas, TX 75240-2650 (Name and address of agent for service) 972-701-5400 Registrant's telephone number, including area code Date of fiscal year end: 09/30/2016 Date of reporting period:12/31/2015 Item 1. Schedule of Investments. CONCORDE VALUE FUND SCHEDULE OF INVESTMENTS IN SECURITIES December 31, 2015 (Unaudited) Fair Percent of Shares Value Net Assets COMMON STOCKS - 78.93% ACCOMMODATION & FOOD SERVICES Darden Restaurants, Inc. $ % ARTS, ENTERTAINMENT & RECREATION Speedway Motorsports, Inc. FINANCE & INSURANCE American International Group, Inc. Aon Corp. (a) HEALTH CARE HCA Holdings, Inc. (b) HealthSouth Corp. INFORMATION Comcast Corp. - Class A Discovery Communications (b) Microsoft Corp. Oracle Corp. The Walt Disney Co. MANUFACTURING Anheuser Busch InBev NV - ADR (a) EI du Pont de Nemours & Co. Ford Motor Co. (d) Fortune Brands Home & Security, Inc. Johnson & Johnson MINING, QUARRYING & OIL & GAS EXTRACTION Cimarex Energy Co. Devon Energy Corp. Halliburton Co. PROFESSIONAL, SCIENTIFIC & TECHNICAL SERVICES International Business Machines Corp. RETAIL TRADE Hanesbrands, Inc. Lowe's Companies, Inc. Staples, Inc. TRANSPORTATION & WAREHOUSING Union Pacific Corp. UTILITIES Kinder Morgan, Inc. TOTAL COMMON STOCKS (Cost $4,724,483) Fair Percent of Shares Value Net Assets CONVERTIBLE PREFERRED STOCKS - 2.85% MANUFACTURING Allergan PLC (a) $ % TOTAL CONVERTIBLE PREFERRED STOCKS (Cost $259,548) EXCHANGE TRADED FUNDS - 2.51% Sprott Physical Gold Trust (a)(b) TOTAL EXCHANGE TRADED FUNDS (Cost $240,568) OPEN-END FUNDS - 4.96% Deutsche CROCI International Fund - Class S (b) Matthews Asian Growth & Income Fund - Investor Class TOTAL OPEN-END FUNDS (Cost $468,780) REITS - 2.36% REAL ESTATE & RENTAL & LEASING Medical Properties Trust, Inc. - REIT Four Corners Property Trust - REIT (b) TOTAL REITS (Cost $203,867) ROYALTY TRUST - 3.91% CONSTRUCTION Texas Pacific Land Trust TOTAL ROYALTY TRUST (Cost $390,001) SHORT-TERM INVESTMENTS - 3.12% SHORT-TERM INVESTMENTS Fidelity Institutional Money Market - Select Class, 0.24% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $281,944) U.S. GOVERNMENT OBLIGATIONS - 1.61% U.S. TREASURY BILLS United States Treasury Bills, 0.10%, 02/11/2016 TOTAL U.S. GOVERNMENT OBLIGATIONS (Cost $145,992) Total Investments (Cost $6,715,183) - 100.25% Liabilities in Excess of Other Assets - (0.25)% ) ) TOTAL NET ASSETS - 100.00% $ % ADR American Depository Receipt REIT Real Estate Investment Trust (a) Foreign issued security listed directly on a U.S. securities exchange. (b) Presently non-income producing. (c) Rate shown is the 7-day yield as of December 31, 2015. (d) Subject to call option written. The cost basis of investments for federal income tax purposes at December 31, 2015 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Concorde Value Fund Schedule of Options Written December 31, 2015 (Unaudited) Number of Contracts (a) Value CALL OPTIONS Ford Motor Co. Expiration: January 2016, Exercise Price: $13.50 $ Total Options Written (Premiums received $7,150) $ (a) Each contract is equivalent to 100 shares of common stock. Securities Valuation as of December 31, 2015 (Unaudited) The Fund utilizes various methods to measure the fair value of its investments on a recurring basis.GAAP establishes a hierarchy that prioritizes inputs to valuation techniques used to measure fair value.The three levels of inputs are as follows: Level 1 –Quoted unadjusted prices in active markets for identical instruments to which the Fund has access at the date of measurement. Level 2 –Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. Level 3 –Model derived valuations in which one or more significant inputs or significant value drivers are unobservable. Unobservable inputs are those inputs that reflect the Fund’s own assumptions that market participants would use to price the asset or liability based on the best available information. Following is a description of the valuation techniques applied to the Fund’s major categories of assets and liabilities measured at fair value on a recurring basis. Equity Securities (common and preferred stock, exchange traded funds, and REITs) – Securities traded on a national securities exchange are valued at the last sale price on the exchange on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any reported sales, at the mean between the last available bid and asked price. To the extent, these securities are actively traded and valuation adjustments are not applied, they are categorized in Level 1 of the fair value hierarchy. Derivative Instruments – Listed derivatives, including options, rights, and warrants that are actively traded are valued based on quoted prices from the exchange.If there is no such reported sale on the valuation date, the mean between the highest bid and lowest asked quotations at the close of the exchanges will be used. These securities will generally be categorized in Level 1 of the fair value hierarchy. Mutual Funds – Mutual funds are generally priced at the ending net asset value provided by the service agent of the Funds and will be categorized as Level 1 securities. Bonds & Notes - Bonds and notes are valued at an evaluated bid price obtained from independent pricing services.Short-term demand notes and certificates of deposit are stated at amortized cost, which approximates fair value. These securities will generally be categorized in Level 2 of the fair value hierarchy. Short-Term Debt Securities - Fixed income securities with maturities of less than 60 days when acquired, or which subsequently are within 60 days of maturity, are valued by an independent pricing service that uses a matrix pricing method or other analytical models. To the extent the inputs are observable and timely, these securities would be categorized in Level 2 of the fair value hierarchy. All other assets of the Fund are valued in such manner as the Board in good faith deems appropriate to reflect their fair value. Securities for which market quotations are not readily available or if the closing price does not represent fair value, are valued at fair value as determined in good faith following procedures approved by the Board.Factors used in determining fair value vary by investment type and may include: trading volume of security and markets, value of other like securities and news events with direct bearing to security or market.Depending on the relative significance of the valuation inputs, these securities may be categorized in either Level 2 or Level 3 of the fair value hierarchy. The following is a summary of the inputs used to value the Fund’s investments as of December 31, 2015: Categories Level 1 Level 2 Level 3 Total Common Stocks Accommodation & Food Services $ $
